DETAILED ACTION
1.	This is responsive to the amendment filed 9/19/22.  Claims 21-27, 29-33 and 35-42 are currently pending.
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 8 of U.S. Patent No. 10,794,715. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the application claims are anticipated or made obvious in view of the reference (patent) claims as noted below.  Taking application claim 30 as exemplary, the application claim will be shown on the left and the reference claim (patent claim 3) shown on the right with the common limitations underlined and the differences shown in bold. 

A route mapping system, comprising: a route mapping device comprising a processor in data communication with a memory, wherein the processor is configured to: generate an optimal route from an origination to a destination, select a familiar route from route history data based on the optimal route, the familiar route having a familiar origination and a familiar destination, generate an origination route from the familiar origination to the origination, generate a destination route from the familiar destination to the destination, generate a new route from the origination to the destination, the new route comprising the origination route, the familiar route, and the destination route, generate comparison information between the new route and the optimal route, the comparison information including: a comparison of an estimated travel time for the optimal route and an estimated travel time for the new route, and a notification if the estimated travel time for the new route exceeds the estimated travel time for the optimal route by a predetermined threshold, and communicate, for display on a user device associated with a user, the optimal route, the new route, and the comparison information.














A route mapping system, comprising: a server, including a processor in data communication with a memory; and a navigation application stored in the memory, the navigation application comprising a route recorder and a mapping component, wherein, upon execution by the processor, the route recorder is configured to: collect route history data associated with a user, the route history data including origin information, destination information, and location information regarding one or more routes taken by the user; and store the route history data in a route history database; and wherein, upon execution by the processor, the mapping component is configured to: receive an origination selection and a destination selection from the user; generate an optimal route from the origination selection to the destination selection; select a familiar route from the route history data based on the optimal route, the familiar route having a familiar origination and a familiar destination; generate an origination route from the familiar origination to the origination selection; generate a destination route from the familiar destination to the destination selection; generate a new route from the origination selection to the destination selection,2Application No.: 16/512,673 Attorney Docket No.: 067519.0002073the new route comprising the origination route, the familiar route, and the destination route; generate comparison information between the new route and the optimal route; and communicate, for display on a user device associated with the user, the optimal route, the new route, and the comparison information.
-wherein the comparison information includes a comparison of an estimated travel time for the optimal route and an estimated travel time for the new route









-wherein the comparison information includes a notification to the user if the estimated travel time for the new route exceeds the estimated travel time for the optimal route by a predetermined threshold.
	As shown above all of the limitations of application claim 30 are found in the reference claim (patent claim 3 which includes all of the limitations of base claims 1 and 2).  The application claim refers broadly to a “route mapping device” whereas the reference claim refers to a particular type of route making device (i.e., server) and thus anticipates and/or is made obvious in view thereof.  Claims 31 and 32 were similarly compared to the reference/patent claims and the results are as follows (app/pat): 31/1-3; 32/8.
4.	Claims 21, 30 and 37 are distinguishable over the prior art insofar as the prior art of record does not show or reasonably suggest, in combination with the other claim limitations, the comparison information including a comparison of an estimated travel time for the optimal route and an estimated travel time for the new route, and a notification if the estimated travel time for the new route exceeds the estimated travel time for the optimal route by a predetermined threshold.  The closest prior art, as set forth in the previous Office action, do not disclose or reasonably suggest, alone or in combination, these distinguishing features. Dependent claims 22-27, 29, 31-33, 35, 36 and 38-42 are distinguishable for at least the same reasons. 
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
● Chang et al. (Discovering Personalized Routes from Trajectories)- discusses personalized route planning framework that considers user movement behaviors such as familiar road segments from a driver’s historical trajectory information.
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661